Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 19, 2021

                                        No. 04-21-00316-CR

                           EX PARTE MICHAEL THOMAS PAUL

                   From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR1068-W1
                         Honorable Stephanie R. Boyd, Judge Presiding


                                           ORDER

       Michael T. Paul has filed a notice of appeal, stating he is appealing the trial court’s ruling
on his application for a writ of habeas corpus that was filed pursuant to article 11.072 of the
Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. Art. 11.072, § 8 (authorizing
applicant to appeal to this court if the application is denied in in whole or in part). A clerk’s
record and supplemental clerk’s record have been filed.

        The supplemental record contains an order signed by the trial court on July 8, 2021. That
order contains findings of fact and conclusions of law, but it does not grant or deny the relief
sought in the application. Instead, the order states: "Based on the foregoing findings of fact and
conclusions of law, it is hereby recommended that this application be DENIED." Section 6(a) of
article 11.072 requires the trial court to “enter a written order granting or denying the relief
sought in the application.”

       Additionally, the clerk’s record does not include a completed certification of Paul’s right
of appeal. The trial court is required to enter a certification of the defendant's right of appeal each
time it enters an appealable order (other than an order appealable under Code of Criminal
Procedure Chapter 64). TEX. R. APP. P. 25.2(a)(2).

       We therefore abate this appeal and order the trial court to sign a written order granting or
denying the relief sought in Paul’s application and to complete a certification of Paul’s right of
appeal. We order the trial court clerk to file a supplemental record containing these items by
September 8, 2021.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court